Citation Nr: 1748978	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-31 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied service connection claim for lower back disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The record consists of electronic claims files and has been reviewed.  


FINDINGS OF FACT

1.  In an April 1980 rating decision the Veteran did not appeal to the Board, the RO denied a claim to service connection for back disability. 

2.  New evidence tending to prove previously unestablished facts necessary to substantiate the claim of service connection for back disability has not been received since the April 1980 rating decision; new evidence does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1980 rating decision denying the claim to service connection for back disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's records, to include service personnel records (SPRs), service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  

VA did not provide the Veteran with an examination into his claim to reopen service connection.  In claims to reopen service connection, it is the Veteran's responsibility to generate new and material evidence that would warrant reopening the claim and providing a new VA compensation examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  As will be detailed further below, no new and material evidence has been submitted here.  As such, the Board will not remand the claim for a VA examination.

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.





II.  Petition to Reopen a Claim for Service Connection 
for Back Disability

The Veteran claims service connection for low back disability.  He filed his original service connection claim in November 1979.  The RO denied the claim in an April 1980 rating decision, against which the Veteran filed a notice of disagreement.  The RO responded with a statement of the case in June 1980.  The Veteran did not file a substantive appeal.  As the April 1980 rating decision was not appealed to the Board, the decision became final.  See 38 C.F.R. §§ 3.156, 20.1103.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In the final April 1980 rating decision, the RO considered service treatment records (STRs) which are negative for back problems, a July 1980 separation report of medical examination which noted the Veteran's spine as normal, a July 1980 separation report of medical history in which the Veteran indicated no history of back problems, and VA and private treatment records dated from the late 1970s to the early 1980s indicating complaints of back pain.  

In June 2011, the Veteran filed a claim to reopen service connection for back disability, which the RO denied in the October 2011 rating decision on appeal.  Additional evidence has been included in the record since the April 1980 final rating decision.  The evidence included in the record consists of additional VA and private treatment records indicating complaints of back pain and treatment for back disability.  This medical evidence was not in the record previously.  The evidence is therefore new evidence.  However, the new evidence is not material evidence.  As with the evidence of record in April 1980, the new evidence merely shows that the Veteran has a back disability.  It does not show that the Veteran incurred a chronic back disorder during service.  As was the case in April 1980, the record continues to lack evidence showing back injury during service, or showing a nexus connecting back problems to service.  The new evidence, even when considered with evidence of record dated from 1980, does not relate to the unestablished fact necessary to substantiate the claim (i.e., evidence of a nexus between service and current disorder).  As such, the new evidence does not raise a reasonable possibility of substantiating the underlying claim to service connection.  38 C.F.R. § 3.156(a).  Accordingly, the Board cannot grant the claim to reopen service connection for back disability.








(Continued on the next page)



ORDER

Having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for back disability is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


